Case 2:21-bk-00577-FMD   Doc 9   Filed 05/10/21   Page 1 of 7
Case 2:21-bk-00577-FMD   Doc 9   Filed 05/10/21   Page 2 of 7
Case 2:21-bk-00577-FMD   Doc 9   Filed 05/10/21   Page 3 of 7




                             homestead

                                                  non-homestead
Case 2:21-bk-00577-FMD    Doc 9     Filed 05/10/21   Page 4 of 7




                                  in rem                in rem     in personam




                                                                             in rem
        in rem    in personam




             in rem                  in rem     in personam
Case 2:21-bk-00577-FMD    Doc 9    Filed 05/10/21   Page 5 of 7




                                  in rem               in rem     in personam




   in rem                in rem     in personam
Case 2:21-bk-00577-FMD   Doc 9   Filed 05/10/21   Page 6 of 7




                                                         05/07/2021
Case 2:21-bk-00577-FMD   Doc 9   Filed 05/10/21   Page 7 of 7
